DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of the claims in the amendment filed 20 November 2020 is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 32 in the second instance must be renumbered claim 33.
	This issue will not be held in abeyance and must be corrected in response to this Office action.
Specification
Applicant’s amendment to the Specification on 30 June 2020 but the amendment to page 1 is objected to. The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The Specification which contains color figures is objected to because it fails to comply with 37 C.F.R. 1.84(a)(2)(iii).
Drawings
The Drawings are objected to. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claim 27 is objected to because it depends from claim 20 three times.
Claims 21 and 27 are objected to because of the following informalities:  The claims should read “The/the cotton” in referring to claim 20.
	In the claims, “a/the” “cotton” should read “a/the cotton plant” to clarify what is being claimed.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-32(first instance) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims a cotton [plant] comprising a photoperiod-sensitive male sterility gene that is influenced by photoperiod, and a method of crossbreeding said cotton [plant]. Claim 25 is unclear if it is directed to cotton [line] PSM1 or if cotton [line] PSM1 is merely meant to represent the cotton [plant] of claim 20.
	Applicant describes cotton line PSM1 predominantly by means of a deposit of unspecified biological material (page 8 of the Specification). Applicant describes selecting cotton line PSM1 as a genetic variation of a somatic tissue culture of upland cotton strain W10 (page 5 of the Specification). Applicant infers that the photoperiod-sensitive male sterile trait of PSM1 is controlled by a recessive single gene (page 15 of the Specification).
	Applicant does not describe the very broad genus of cotton [plants] comprising a photoperiod-sensitive male sterility gene that is influenced by photoperiod as claimed. Applicant does not describe the “male sterility gene” by anything other than its function. Hence, it is unclear that Applicant was in possession of the invention as broadly claimed.
See Amgen inc. v Chagai Pharmaceutical co., 18 USPQ 2d 1016 (Fed. Cir. 1991), which teaches that the conception of a chemical compound requires the inventor to be able to define the compound so as to distinguish it from other materials, and to describe how to obtain it rather than simply defining it solely by its principle biological property; thus, when an inventor of a gene, which is a chemical compound albeit a complex one, is unable to envision detailed constitution of the gene so as to distinguish it from other materials, as well as a method of obtaining it, the conception is not achieved until a reduction to practice has occurred, and until after the gene has been isolated.
	The decision in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 111 USPQ2d 1780 (Fed. Cir. 2014) seems to be germane to the instant case. In Abbvie, an analogy is drawn between a claimed genus and a plot of land (see pages 1789-1791). Using this analogy, the Court offered that “[I]f the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.” Similar to the analogy drawn in Abbvie, in the case of Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010), the court (at page 1171) offered: [M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.
Claims 20-32 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The invention appears to employ novel plants.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the plant.  A deposit of 650 seeds of each of the claimed embodiments is considered sufficient to ensure public availability.  The specification does not disclose a repeatable process to obtain the plant and it is not apparent if the plant is readily available to the public.  It is noted that Applicants have deposited the plant but there is no indication in the Specification as to what type of plant material was deposited, under what conditions the deposit was made nor as to the public availability of the deposited biological materal.
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention has been deposited and accepted, and will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	          (v)	the deposit will be replaced if it should ever become inviable.
	While Applicant states that cotton PSM1 has been deposited, there is no indication in the Specification as to the public availability of upland cotton strain W10 hence the invention of claims 23 and 24 do not appear to be enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-25, 27-29, 32 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 23 and 24 are indefinite. The sole designation of a plant by its breeding line name or number is arbitrary and creates ambiguity in the claims.  For example, the plant disclosed in this application could be designated by some other arbitrary means, or the assignment of the breeding line name could be arbitrarily changed to designate another plant.  If either event occurs, one’s ability to determine the metes and bounds of the claim would be impaired.  See In re Hammack, 427 F .2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).  Amendment of the claim to refer to the deposit accession number of the claimed breeding line would obviate this rejection.
	Claim 24 is indefinite because cotton strain W10 does not appear to be equivalent to upland cotton PSM1 because on page 5 of the Specification Applicant teaches that “mutant PSM1” was obtained from [a] somatic tissue culture of upland cotton strain W10. Hence, the metes and bounds of the claims are unclear.
	Claim 25 is indefinite because it is unclear what it is limiting and what material was deposited(?).
	Claim 27(i) is indefinite because it appears to be an incomplete method and does not state what “a cotton of claim 20” is hybridized with. Hence, the metes and bounds of the claim are unclear.
	At claim 28, line 2, it is unclear if the selected “sterile line” is male sterile or can be female or fully sterile. At lines 2-3, “a new breed of cotton variety” is indefinite because it is unclear if it is directed to a new breed of cotton the cotton [variety] of claim 20. Hence, the metes and bounds of the claim are unclear.
	At claim 32(first instance), line 2, because “multiple steps (C1)” lack proper antecedent basis in claim 31.
	Claim 32(second instance) is indefinite because it is unclear what the implied deposit comprises. Also, it is unclear if Applicant is claiming an upland cotton PSM1 plant as deposited or if the deposit represents the claimed upland cotton PSM1 plant. Hence, the metes and bounds of the claim are unclear.
	Claim 29 is indefinite because it depends from 27 and does not correct the indefiniteness of claim 27.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20-26, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al (2013 Journal of Integrative Plant Biology 55(7): 608-618.
	Ma et al disclose the upland cotton (Gossypium hirsutum L.) line CCRI 9106 having a photoperiod-sensitive male sterility gene that is influenced by the photoperiod, which has normal male fertility with an 11-12.5 hour photoperiod when the temperature is higher than 21.5C and sterile with a 13-14.5 hour photoperiod (see the Abstract on page 608). Hence, the cotton line has normal male fertility when the day illumination time is less than 11.5 hours and male sterility when the daily illumination time is greater than 12 hours (as required by instant claim 20). Ma et al disclose the upland cotton (Gossypium hirsutum L.) line CCRI 9106 has a virescent marker mutation (prophyll yellowing selection gene) in Figure 1 on page 609 (as required in instant claims 21 and 22). Ma et al disclose a method of crossbreeding the upland cotton (Gossypium hirsutum L.) line CCRI 9106 to produce a hybrid seed and wherein the hybrid seed is selected for the photoperiod-sensitive male sterility trait in Table 3 on page 612 (as required by instant claims 27 and 28).
	Instant claims 23-26 are directed to a product-by-process, i.e. “obtained through genetic variation” at claim 23, “upland cotton PSM1” at claim 24 and “an improved cotton material” at claim 26. Claim 25 has been found indefinite because it is unclear if the claim is directed to a specific cotton line or if the “cotton PSM1” is merely a representative species. Applicant does not describe “a photoperiod-sensitive male sterility gene” except by its function which does not appear to be distinguishable from the function in the cotton line of the prior art. The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same, material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the Applicant to provide that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
	Because claims 23-26 are directed to a product-by-process, the product of the prior art appears to anticipate the instant claims. See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27-32(first instance) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (2013 Journal of Integrative Plant Biology 55(7): 608-618 in view of Ray et al (U.S. Patent 4,570,380).
	Applicant claims a method for crossbreeding a cotton [plant] comprising a photoperiod-sensitive male sterility gene wherein the male sterility trait is influenced by a specific photoperiod.
	Ma et al teach the upland cotton (Gossypium hirsutum L.) line CCRI 9106 having a photoperiod-sensitive male sterility gene that is influenced by the photoperiod, which has normal male fertility with an 11-12.5 hour photoperiod when the temperature is higher than 21.5C and sterile with a 13-14.5 hour photoperiod (see the Abstract on page 608). Hence, said cotton line has normal male fertility when the day illumination time is less than 11.5 hours and male sterility when the daily illumination time is greater than 12 hours (as required by instant claim 20 upon which claim 27 depends). Ma et al teach the upland cotton (Gossypium hirsutum L.) line CCRI 9106 has a virescent marker mutation (prophyll yellowing selection gene) in Figure 1 on page 609 (as required in instant claim 29 at step (i) for selecting cotton materials with a photoperiod-sensitive male sterile trait). Ma et al teach a method of crossbreeding the upland cotton (Gossypium hirsutum L.) line CCRI 9106 to produce a hybrid seed and wherein the hybrid seed is selected for the photoperiod-sensitive male sterility trait in Table 3 on page 612 (as required by instant claims 27 and 28). Ma et al teach that the photoperiod regulated male sterility trait could substantially lower the cost of hybrid seed production and enable widespread use of hybrid seeds in upland cotton (page 613, right column, last full line).
	Ma et al do not teach all the specific cross breeding or mass selection-mas hybridization steps recited in claims 29-32(first instance).
	Ray et al teach that art of using a male sterile system in cotton breeding. Ray et al teach it is desirable to utilize a marker system for purity control which is readily identifiable, is highly reliable and is not influenced by the environment at column 4, lines 5-8. The virescent marker system taught by Ma et al meets the requirements suggested by Ray et al. Ray et al teach using a backcross technique to transfer a male sterile trait into another cotton material at column 7, lines 14-25. Ray et al teach that it was known in the art to use male sterile cotton plants in an improved process for forming F1 hybrid cottonseeds on an efficient basis wherein the parent plants optionally can be grown in built in the same area and the degree of hybrid purity in the product readily can be determined on a reliable basis at column 3, lines 54-59. This appears to be the same mass selection-mass hybridization system of instant claims 30-32(first instance).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims to modify the teachings of Ma et al using the teachings of Ray et al to use the upland cotton (Gossypium hirsutum L.) line CCRI 9106 having a photoperiod-sensitive male sterility gene and a virescent marker in a method of crossbreeding cotton or in a method of mass selection-mass hybridization of cotton. Ma et al had taught how to use the upland cotton (Gossypium hirsutum L.) line CCRI 9106 having a photoperiod-sensitive male sterility gene as the female parental line in a method of crossing, and the teachings of Ray et al would suggest that the method steps of the instant claims would have been viewed as common and routine in the instant art before the effective filing date of the instant claims. Ma et al had taught that subjecting the upland cotton (Gossypium hirsutum L.) line CCRI 9106 having a photoperiod-sensitive male sterility gene to a daily illumination time of greater than 11.5 hours at a temperature of 21C would activate the photoperiod-sensitive male sterility trait, hence on of ordinary skill in the art would have had a reasonable expectation of success.
Conclusion
No claims are allowed.
Claim 32(second instant) appears to be free of the prior art which does not appear to teach upland cotton line PSM1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663